J-A21029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

AUSTIN B. CASSA,

                         Appellant                  No. 1629 WDA 2016


                 Appeal from the Order September 26, 2016
           In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-SA-0000254-2016

BEFORE: BENDER, P.J.E., OLSON, J., and STABILE, J.

JUDGMENT ORDER BY OLSON, J.:                  FILED SEPTEMBER 18, 2017

      Appellant, Austin B. Cassa, appeals from the September 26, 2016

order dismissing his summary appeal. We affirm.

      The factual background and procedural history of this case are as

follows.   On January 6, 2016, a member of the Pennsylvania State Police

pulled Appellant over.    Appellant received traffic citations for driving an

unregistered vehicle, displaying a license plate in an incorrect vehicle,

driving without insurance, driving under suspension, driving without a

license, and failing to update identification card information.1   On May 18,

2016, a magisterial district judge found Appellant guilty of all six offenses




1
  75 Pa.C.S.A. §§ 1301(a), 1372(3), 1786(e)(1), 1543(a), 1501(a), and
1515(b) respectively.
J-A21029-17


and immediately sentenced him to an aggregate term of 60 days’

imprisonment.

      Appellant   timely   appealed   to   the   Court   of   Common   Pleas    of

Westmoreland County. Neither Appellant nor his counsel was present when

his case was called at the summary appeal hearing on September 26, 2016.

The trial court inquired if Appellant were present, indicated that appropriate

notice was sent to Appellant, and dismissed the summary appeal.                The

trooper who cited Appellant then left the courthouse. When Appellant finally

appeared later that day, the trial court inquired into the cause of his

absence. The trial court found that Appellant failed to show good cause for

not being present for his summary appeal. This timely appeal followed.2

      Appellant presents one issue for our review:

      Whether the [trial c]ourt’s findings of fact fail to be supported by
      competent evidence and whether the trial [court] erred by
      dismissing Appellant’s [s]ummary [a]ppeal based on Appellant’s
      failure to attend his [s]ummary [a]ppeal hearing, where the
      record establishes that the Appellant showed up for his
      [s]ummary [a]ppeal hearing but was late, and where the record
      does not address how late Appellant was or whether he was
      afforded the opportunity to state the reason for his tardiness?

Appellant’s Brief at 4.

      We conclude that we cannot meaningfully review this issue.         As this

Court has stated:

      The Comment to [Pennsylvania Rule of Criminal Procedure] 462
      explains that paragraph (D) makes it clear that the trial judge

2
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b).


                                      -2-
J-A21029-17


      may dismiss a summary case appeal when the judge determines
      that the defendant is absent without cause from the trial de
      novo. Therefore, before a summary appeal may be dismissed
      for failure to appear, the trial court must ascertain whether the
      absentee defendant had adequate cause for his absence. In the
      event that good cause is established, the defendant is entitled to
      a new summary trial.

Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa. Super. 2013) (internal

alteration, quotation mark, and citations omitted).

      In this case, when Appellant appeared before the trial court after his

summary appeal was dismissed, the trial court inquired whether he had

adequate cause for his absence. After hearing Appellant’s explanation, the

trial court determined that he lacked adequate cause.           See Trial Court

Order, 1/3/17, at 1. The notes of testimony from the September 26, 2016

summary appeal hearing, however, only include the portion of the hearing

prior to Appellant’s arrival. See N.T., 9/26/16, at 2. As such, Appellant was

required to file “a statement of the evidence or proceedings from the best

available means, including his recollection.”   Pa.R.A.P. 1923.      Without this

statement,   we   are   unable   to   meaningfully    review   the   trial   court’s

determination that Appellant was absent without adequate cause. As such,

we affirm the trial court’s order. See In re R.N.F., 52 A.3d 361, 363-365

(Pa. Super. 2012).

      Order affirmed.




                                      -3-
J-A21029-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/18/2017




                          -4-